Citation Nr: 1146987	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  07-28 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation (to include entitlement to a total disability rating based on individual unemployability (TDIU)) for residuals of a fragment wound, left ankle, with arthritis and limitation of motion, evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation (to include entitlement to a TDIU) for residuals of a fragment wound of the left foot with neuropathy, evaluated as 20 percent disabling. 

3.  Entitlement to an increased evaluation (to include entitlement to a TDIU) for residuals of a fragment wound with metallic densities, right ankle, with limitation of motion, evaluated as 10 percent disabling. 

4.  Entitlement to an increased evaluation (to include entitlement to a TDIU) for residuals of fragment wound of the right foot with neuropathy, evaluated as 10 percent disabling.

5.  Entitlement to an initial rating in excess of 30 percent from May 21, 1993, 60 percent from June 10, 2004, 30 percent from June 28, 2010, and 60 percent from July 6, 2010 for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1954, and from March 1955 to October 1974. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The January 2007 rating decision terminated a 20 percent evaluation for residuals, fragment wound, left ankle with neuropathy, left superficial fibularis nerve with tendomuscular strain of the foot assigned under Diagnostic Code (DC) 8522 and implemented two, new separate 10 percent ratings.  Specifically, the RO assigned a 10 percent rating for residuals, fragment wound, left ankle under DC 5010 and a 10 percent rating for neuropathy of the left foot under DC 8520, each effective from May 15, 2006.  The January 2007 rating decision also continued a 10 percent rating under DC 5310 for residuals, fragment wound with metallic densities, right ankle, and assigned a new 10 percent rating under DC 8520 for neuropathy of the right foot. 

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in June 2008.  A transcript of the hearing is of record.

In a March 2009 decision, the Board restored the 20 percent evaluation assigned for residuals, fragment wound, left ankle with neuropathy, left superficial fibularis nerve, which had been decreased to 10 percent in the January 2007 rating decision.  The Board also remanded the claims for increased ratings (as styled above) for additional development and to address due process concerns. 

The Board remanded this case again in February 2010 finding that the RO had incorrectly implemented the March 2009 Board decision by granting an increased rating of 20 percent for arthritis of the left ankle instead of reinstating the 20 percent rating for left foot neuropathy.  The Board also noted that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a TDIU had been raised by the record as part of the Veteran's increased rating claim; and thus, remanded this matter so that a VA examination could be provided addressing whether the Veteran was unemployable due to his service-connected disabilities.  Additional recent VA treatment records were to be obtained; also, a notice letter addressing the criteria for a TDIU was to be provided.  

All of the directives of the Board's February 2010 remand were accomplished.   Unfortunately, for the reasons stated below additional development still is necessary in this case.

In an August 2011 rating decision, the RO granted service connection for coronary artery disease assigning initial ratings of 30 percent from May 21, 1993, 60 percent from June 10, 2004, 30 percent from June 28, 2010, and 60 percent from July 6, 2010.  The Veteran filed a notice of disagreement with this decision in September 2011.  Thus, a statement of the case should be provided.  This matter is also inextricably intertwined with the issue of entitlement to a TDIU due to service-connected disabilities.

The issue of entitlement to a total temporary rating based on surgery requiring convalescence has been raised by the record in a statement submitted in September 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows the Veteran was last evaluated for compensation and pension purposes for his residuals of the fragment wounds to the left and right ankle/foot in June 2010.  The Veteran submitted a statement in January 2011 that several months had passed since his last examination and that his condition continued to decline.  He stated that he now was having problems standing up from a chair, in part, because of weakness in his feet and that his feet were at a point where they bothered him 24 hours a day.  He also stated that he had imbalance in his gait in that he staggered when he walked and experienced a constant burning in his feet and pain in the feet and ankles that got worse with walking.  He felt that the last examination misrepresented his level of activity around the house in that he would move at a slow pace and still had pain when walking.  He walked anyway to avoid feeling like "a cripple."  He further described spasms at night causing him to scramble out of bed to get to his feet to avoid a cramp in the foot and leg, fatigue, lack of endurance, and instability.  

As the record shows that the Veteran's service-connected residuals of the fragment wounds to the left and right ankle/foot have potentially worsened since they were last evaluated in June 2010, another examination is warranted to determine the present severity of his residuals of the fragment wounds to the left and right ankle/foot.  Any recent VA treatment records should also be obtained.

In August 2011, the RO granted service connection for coronary artery disease assigning initial ratings of 30 percent from May 21, 1993, 60 percent from June 10, 2004, 30 percent from June 28, 2010, and 60 percent from July 6, 2010.  The Veteran filed a notice of disagreement with this decision in September 2011 asserting that he wanted this decision to be reconsidered based on evidence he was submitting of a bypass heart surgery performed in September 2000.  The RO has not issued a statement of the case which addresses the initial rating claim for coronary artery disease.  Thus, the Board finds that a remand for this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

In a June 2010 VA examination, the examiner found that the Veteran's service-connected disabilities (to include residuals of a fragment wound to the left ankle; residuals, amputation, left right finger, fragment wound; residuals of a fragment wound to the left calf; residuals of a fragment wound to the left thigh; gastroduodenitis; residuals of a fragment wound with metallic densities, right ankle; left foot neuropathy; right foot neuropathy; and residuals of spontaneous pneumothorax) did not render him unable to secure or follow a substantially gainful occupation.  Given that service connection has been assigned for coronary artery disease during the course of the appeal, another opinion addressing the Veteran's employability is necessary to consider the service-connected coronary artery disease, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a Statement of the Case to the Veteran and his representative addressing the assignment of disability ratings for coronary artery disease.  See Rating Decision, dated August 25, 2011.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board.

2.  Make arrangements to obtain the Veteran's treatment records from the Pensacola VA treatment facility, dated since February 2010. 

3.  Thereafter, make arrangements for the Veteran to have appropriate examination(s) to determine the current condition of his residuals of the fragment wounds to the left and right ankle/foot.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner(s) in conjunction with the examination report(s).  Any indicated studies should be conducted. 

The examiner(s) should identify all residuals attributable to the Veteran's service-connected fragment wounds to the left and right ankle/foot, to include any scars, muscle, orthopedic, and neurological residuals. 

The examiner(s) should note the range of motion measurements for the left and right foot/ankle, including ankle dorsiflexion and plantar flexion, as appropriate. 

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should additionally be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner(s) is asked to describe whether pain significantly limits functional ability during flare-ups or when the left and right ankle/foot are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner(s) should specifically discuss the severity of any muscle impairment in terms of slight, moderate, moderately severe, and severe, including any muscle impairment of Muscle Groups X, XI, and XII. 

The examiner(s) should also describe in detail the Veteran's scars, including whether they are painful on examination. 

The examiner(s) should also state whether there are any neurological residuals associated with the Veteran's service-connected disability and identify any nerves involved.  If so, the examiner(s) should also specifically discuss the extent, if any, of paralysis of the nerves involved. 

Finally, the examination report(s) must provide complete rationale for all opinions

4.  Schedule the Veteran for a TDIU examination.  The examiner must review the claims folder.  All necessary tests should be conducted.

The examiner should provide an opinion as to what overall effect the Veteran's service-connected disabilities (residuals of a fragment wound to the left ankle; residuals, amputation, left right finger, fragment wound; residuals of a fragment wound to the left calf; residuals of a fragment wound to the left thigh; gastroduodenitis; residuals of a fragment wound with metallic densities, right ankle; left foot neuropathy; right foot neuropathy; residuals of spontaneous pneumothorax; and coronary artery disease status post myocardial infarction and coronary artery bypass graft) have on his ability to obtain and retain employment; that is, whether they would preclude an average person from obtaining, or retaining, substantially gainful employment. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. 

In particular, describe what types of employment activities would be limited because of the Veteran's service-connected disabilities and whether any limitation on employment is likely to be permanent. 

A rationale for any opinion expressed should be provided. 

5.  After the requested examinations has been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any of the reports are deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the Veteran's claims, to include the issue of entitlement to a TDIU.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response thereto. Thereafter, the case should be returned to this Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



